department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uniform issue list xxxxxxxxxxxxxkxkxkxx xxxxxxxxxxxxxkxxkxx xxxxxxxxxxxxxkxxkxx xxxxxxxxxxxxxxxxx tep racts legend taxpayer a xxxxxxxxxkxxxkkxkxkk decedent xxxxxxxxxxxxxxxxx financial_institution h xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxkkkkxk xxxxxxxxxxxxxxxkk xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxkxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxkxxkx xxxxxxxxxxxxxxkxxx xxxxxxxxxxxxxxxkxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx court b state s - ira x date date date date date date year xxxxxxxxxxxx page dear xxxxxxxkxx this letter is in response to your request for a letter_ruling dated date as supplemented by additional correspondence dated date submitted by your authorized representative on your behalf in which you request rulings under sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent whose date of birth was date died on date not having attained age decedent was survived by her husband taxpayer a whose date of birth is date at the time of her death decedent maintained an individual_retirement_annuity ira x with financial_institution h on date decedent designated taxpayer a as beneficiary of ira x in year decedent requested financial_institution h to change ownership of ira x from a custodial arrangement whereby the custodian held legal ownership of the ira for the benefit of the decedent to direct ownership of ira x by decedent the ownership_change became effective on date although not requested by the decedent financial_institution h also changed the beneficiary of ira x to decedent's_estate along with the change_of_ownership decedent was notified of this discrepancy by her financial advisor and new beneficiary designation forms were mailed to her renaming taxpayer a as beneficiary however she became ill and died prior to correcting the beneficiary designation forms decedent's last will and testament will designates taxpayer a her husband as the personal representative of her estate item viii of the will gives the personal representative broad powers to exercise in the management of decedent’s estate including without being limited in any way by the specific grants of power made and without the necessity of a court order taxpayer a was appointed as personal representative of decedent’s estate by court b on date as decedent's surviving_spouse taxpayer a intends to establish an ira in his own name and wishes ira x to be transferred directly to his ira account in a trustee-to- trustee transfer documentation submitted shows that decedent was the owner of ira x at the time of her death and that taxpayer a decedent's surviving_spouse was designated as the personal representative and the sole beneficiary of her estate based on the facts and representations you request the following rulings that taxpayer a will be treated for purposes of sec_408 of the code as the payee or distributee of the proceeds from ira x xxxxxxxxxxxx page that ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to executor a that taxpayer a is eligible to roll over the proceeds from ira x to an individual_retirement_account set up and maintained in his own name pursuant to section a08 d a i of the code as long as the rollover occurs no later than the day the proceeds are received by taxpayer a in his capacity as personal representative of decedent's_estate that taxpayer a will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution of ira x is made any portion of the proceeds distributed from ira x which are timely rolled over to an ira set up and maintained in taxpayer a’s name sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides in summary that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall oooo be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up and maintained in the name of the surviving_spouse on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 question and answer of the regulations provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from a deceased spouse's ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate generally if the proceeds of a decedent's ira pass through a third party eg a_trust or an estate and then are distributed to the decedent's surviving_spouse the surviving_spouse shall be treated as having received the ira proceeds from the third party and not from the decedent thus generally a surviving_spouse shall not be eligible to roll over the distributed ira proceeds into his or her own ira however the general_rule will not apply in a case where the surviving_spouse as executor of the decedent’s estate has sole authority and discretion to pay the ira proceeds to himself in such a case the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in his name in the present case decedent's interest in ira x passed to her estate taxpayer a is both the executor of the estate and its sole beneficiary with the right to direct any and all amounts from the estate without restriction under this set of circumstances no third party can prevent taxpayer a from receiving the proceeds of ira x and from rolling over or transferring by means of a trustee-to-trustee transfer the full amount of ira x into another ira set up and maintained in the name of taxpayer a under this set of circumstances the general_rule set forth above will not apply therefore with respect to your ruling requests we conclude that page executor a as surviving_spouse and sole beneficiary of decedent's_estate will be treated for purposes of sec_408 of the code as the payee or distributee of the proceeds from ira x ira x will not be treated as an inherited ira within the meaning of sec_408 d of the code with respect to executor a taxpayer a is eligible to roll over the proceeds from ira x to an individual_retirement_account set up and maintained in his own name pursuant to sec_408 of the code as long as the rollover occurs no later than the day after the proceeds are received by taxpayer a in his capacity as personal representative of decedent’s estate that taxpayer a will not be required to include in gross_income for federal_income_tax purposes for the year in which the distribution of ira x is made any portion of the proceeds distributed from ira x which are timely rolled over to an ira set up and maintained in executor a’s name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx id xxx-xxxxkx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose enclosures
